Order filed October 2, 2014




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00186-CV
                                  ____________

                          SIGNORA LYNCH, Appellant

                                        V.

  KAREN GEORGE-BAUNCHAND AND JOHN C. OSBORNE, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-64880

                                   ORDER

      Appellant’s brief was due August 29, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 3, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM